Citation Nr: 1447390	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  14-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Bay Pines, Florida


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 administrative decision in which the VAMC denied the Veteran's claim for an annual clothing allowance.  In October 2013, the Veteran filed a notice of disagreement (NOD) with this administrative decision.  A statement of the case (SOC) was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014. 

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in a June 2011 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In November 2012, the Veteran submitted a VA Form 21-22 appointing the Veterans of Foreign Wars as the Veteran's representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2013). 

The Board notes that the Veteran's current representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the representative will be given an opportunity to submit additional argument during the requested Board hearing and prior to the case's return to the Board.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents contained in the Virtual VA and VBMS files consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reason expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in October 2014, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking increased ratings for his service-connected mood disorder, left knee disabilities and right knee disabilities.  It does not appear that these claims have yet been addressed by the AOJ.  As such, these matters are not properly before the Board, and are thus referred to the AOJ for appropriate action.


REMAND

In a February 2014 substantive appeal, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  There is no indication in the claims file that such a hearing had been scheduled or that the Veteran had withdrawn his request.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the AOJ schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until o*therwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



